 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into on April
9, 2019, by and between Red Violet, Inc., a Delaware corporation (the “Company”)
and the individual identified on Exhibit A, attached hereto (the “Executive”)
and is effective as of the Effective Date (as hereinafter defined).

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Executive pursuant to the
terms and conditions set forth herein and Executive desires to become employed
by the Company on such terms and conditions; and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

AGREEMENT

 

1.Term of Agreement. This Agreement will be effective on the Effective Date. The
term shall be for the period set forth on Exhibit A attached hereto (the
“Term”).

2.Position and Duties. During the Term, the Executive shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.

3.Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Executive shall (a) devote his full business time, attention,
skill and energy exclusively to the duties and responsibilities of his position;
(b) service the Company faithfully, diligently and to the best of his ability;
(c) use his best efforts to promote the success of the Company; and (d)
cooperate fully with the Company’s Board of Directors (the “Board”) and Chief
Executive Officer in the advancement of the Company’s best interests to assure
full and efficient performance of his duties hereunder.  Nothing contained
herein shall require Executive to follow any directive or to perform any act
which would violate any laws, ordinances, regulations or rules of any
governmental, regulatory or administrative body, agent or authority, any court
or judicial authority, or any public, private or industry regulatory authority.
Executive shall act in accordance in all material respects with all laws,
ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.

4.[Intentionally Omitted.]

5.Compensation and Benefits. During the Term:

(a)Base Salary. The Executive shall be paid the annual base salary set forth on
Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company’s customary payroll practices, but not
less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Executive’s written consent.

(b)Benefits. The Executive shall, during the Term, be eligible to participate,
commensurate with the Executive’s position, in such retirement, life insurance,
hospitalization, major medical, fringe and other Executive benefit plans that
the Company generally maintains for its full-time Executives (collectively, the
“Benefits”). Notwithstanding the foregoing, the Company may discontinue or
terminate at any time any Executive benefit plan, policy or program now existing
or hereafter adopted and will not be required to compensate the Executive for
such discontinuance or termination; provided, however, that the Company shall be
required to offer to the Executive any rights or benefits extended to other
Executives in the event of termination of such plans or benefits, including, but
not limited to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985

1

 

--------------------------------------------------------------------------------

 

(“COBRA”).  Executive shall be entitled to four (4) weeks of paid vacation
during each calendar year, to be taken during such calendar year at times
selected by Executive, as well as paid holidays and personal days according to
Company policy in effect from time to time.

(c)Bonus. The Executive shall be entitled to cash bonuses, commensurate with the
Executive’s position, as the Board may determine from time to time.

(d)Equity Incentive Compensation. The Executive shall be entitled to
participate, commensurate with the Executive’s position, in the Company’s
incentive compensation plan(s) (i.e., stock/restricted stock
units/options/warrants, etc. (each individually or collectively, “Equity
Awards”)), pursuant to the Red Violet, Inc. Stock Incentive Plan or such other
equity plan or arrangement as may be in effect from time to time (such plan or
arrangement hereinafter referred to as the “Plan”). Any Equity Awards shall be
documented on an award agreement which shall at least conform to the terms and
conditions set forth in this paragraph (the “Award Agreement”). Any Equity
Awards shall vest immediately upon: (i) a Change in Control (defined below),
(ii) a termination of Executive’s employment by the Company Without Cause, (iii)
a termination of employment by Executive for Good Reason, or (iv) Executive’s
death or Disability. Shares of the Company’s Common Stock shall be issued with
respect to the vested Equity Awards upon the earlier of: (i) a Change in
Control, or (ii) Executive’s “separation from service” as defined for purposes
of Code Section 409A (the “Delivery Event”); provided, however, that the
delivery of shares shall be delayed until the earlier of (A) six (6) months
following separation from service, or (B) Executive’s death, if necessary to
comply with the requirements of Code Section 409A. All shares underlying vested
Equity Awards shall be delivered to Executive upon a Delivery Event regardless
as to the reason triggering such Delivery Event (including the reason the
Executive’s employment is terminated). This Section 5(d) shall be in addition to
and shall not in any way modify, amend or restate any other grant of equity
awards, including restricted stock units, made pursuant to this Agreement or to
any grant agreement previously executed by Executive.  

For purposes hereof, a “Change in Control” shall mean:

(i)any one (1) person, or more than one (1) person acting as a group, acquires
ownership of common stock of the Company or any material subsidiary that,
together with common stock held by such person or group, possesses more than
fifty percent (50%) of the total fair market value or total voting power of the
common stock of the Company or such subsidiary; provided, however, that if any
one (1) person, or more than one (1) person acting as a group, is considered to
own more than fifty percent (50%) of the total fair market value or total voting
power of the common stock of the Company, the acquisition of additional common
stock by the same person or persons will not be considered a Change in Control
under this Agreement;

(ii)during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Company or
any material subsidiary (the “Board”) (together with any new or replacement
directors whose election by the Board, or whose nomination for election by the
Company’s or any material subsidiary’s shareholders, was approved by a vote of
at least a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors then in office; or

(iii)any one (1) person, or more than one (1) person acting as a group, acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by the person or persons) assets from the Company or any
material subsidiary outside of the ordinary course of business, that have a
gross fair market value equal to or more than fifty percent (50%) of the total
gross fair market value of all of the assets of the Company or such material
subsidiary immediately prior to such acquisition or acquisitions. For purposes
of this Section, “gross fair market value” means the value of the assets of the
Company or any material subsidiary, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
Notwithstanding anything to the contrary in this Agreement, the following shall
not be treated as a Change in Control under this Agreement:

2

 

--------------------------------------------------------------------------------

 

(A)a transfer of assets from the Company or any material subsidiary to a
shareholder of the Company (determined immediately before the asset transfer);

(B)a transfer of assets from the Company or any material subsidiary  to an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Company or such material subsidiary;

(C)a transfer of assets from the Company or any material subsidiary  to a
person, or more than one (1) person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding capital stock of the Company or material subsidiary; or

(D)a transfer of assets from the Company or material subsidiary to an entity, at
least fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (C) above.

However, to the extent necessary for the Executive to avoid adverse tax
consequences under Section 409A of the Internal Revenue Code, and its
implementing regulations and guidance, a Change of Control shall not be deemed
to occur unless it constitutes a “change in the ownership or effective control
of a corporation or in the ownership of a substantial portion of the assets of a
corporation” under Treas. Reg. Section 1.409A-3(i)(5), as revised from time to
time.

(e)Expenses. The Company shall pay on behalf of the Executive (or reimburse
Executive for) reasonable documented expenses incurred by Executive in the
performance of his duties under this Agreement and, in accordance with the
Company’s existing policies and procedures pertaining to the reimbursement of
expenses to Executives in general. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
provided pursuant to this Section 5(e) does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code (as defined below):
(i) the amount of expenses eligible for reimbursement provided to the Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year, (ii) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.

6.Termination of Employment.

(a)By the Company. The Company may terminate this Agreement and Executive’s
employment, for the following reasons:

(i)Death. Executive’s employment and this Agreement shall terminate immediately
upon the death of the Executive.

(ii)Disability. The Company may terminate this Agreement and the Executive’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Executive has a “Disability” if, for physical or
mental reasons, the Executive is unable to perform the essential duties required
of the Executive under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one hundred eighty (180)
days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. Executive shall submit
to a reasonable number of examinations by the independent medical professional
making the determination of Disability.

(iii)For Cause. The Company may terminate this Agreement and the Executive’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” is defined

3

 

--------------------------------------------------------------------------------

 

as: (1) Executive’s conviction of or plea of guilty or nolo contendere to a
felony which involves moral turpitude or results in material harm to the
Company, (2) Executive’s fraud against the Company, theft, misappropriation or
embezzlement of the assets or funds of the Company or any customer, or any
breach of fiduciary duty owed to the Company, or engagement in misconduct that
is materially injurious to the Company, including any violation of any of the
restrictions set forth in the Confidentiality, Nondisclosure, Noncompetition,
Nonsolicitation and Nondisparagement Agreement as entered into between the
Executive and the Company (the “Restrictive Covenant Agreement”), (3)
Executive’s gross negligence of his duties or willful misconduct in the
performance of his duties under this Agreement, and (4) Executive’s material
breach of this Agreement and failure to cure such breach within thirty (30) days
after the receipt of written notice of such breach from Company.  For purposes
of this Section, no act, or failure to act, on the part of the Executive shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company (or any act which the
Executive omits to do because of the Executive’s reasonable belief that such act
would violate law or the Company’s standards of ethical conduct in its corporate
policies) shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.  The
termination of employment of the Executive shall not be deemed to be for Cause
unless and until (A) within a reasonable period of time prior to the Board
meeting at which the Board will determine whether Cause exists, the Executive is
provided written notice of such meeting and, unless prohibited by law, a
reasonable opportunity to review prior to such meeting all information to be
presented to the Board with respect to whether Cause exists, (B) the Executive
is afforded the opportunity, together with counsel for the Executive, to be
heard before the Board, (C) there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board at a meeting of the Board called and held for
such purpose finding that, in the good faith opinion of the Board, the Executive
committed the conduct that constitutes Cause and specifying the particulars
thereof in detail, and (D) if the conduct or act alleged to provide grounds for
the Executive’s termination for Cause is curable in the discretion of the Board,
the Executive has not cured such conduct within thirty (30) days from the date
of receiving a copy of the resolution adopted by the Board.

(iv)Without Cause or Refusal to Accept Assignment. Notwithstanding anything in
this Agreement to the contrary, the Company may terminate this Agreement and the
Executive’s employment at any time during the Term without Cause for any reason
or no reason at all upon ninety (90) days’ prior written notice to
Executive.  In the event any successor of the Company refuses to accept
assignment of this Agreement, then this Agreement shall be deemed terminated
without Cause.

(b)By Executive. The Executive may terminate this Agreement and his employment
with the Company, for the following reasons:

(i)For Any Reason. The Executive may terminate this Agreement and his employment
hereunder at any time for any reason or for no reason at all; provided, however,
that the Executive provides the Company with at least sixty (60) days
(“Executive Termination Period”) prior written notice.

(ii)For Good Reason. The Executive may terminate this Agreement and his
employment hereunder for “Good Reason” (as hereinafter defined). “Good Reason”
for purposes of this Agreement means the occurrence of any of the following
without the Executive’s written consent: (i) a material reduction in the
Executive’s Base Salary as in effect immediately prior to such reduction; (ii) a
material adverse change in the Executive’s title, duties or responsibilities;
(iii) a relocation of Executive’s principal office by more than fifty (50) miles
from the Company’s office in Boca Raton, Florida; or (iv) any material breach of
this Agreement by Company. The Company and Executive agree that “Good Reason”
shall not exist unless and until Executive provides the Company with written
notice of the acts alleged to constitute Good Reason within ninety (90) days of
Executive’s knowledge of the occurrence of such event, and the Company fails to
cure such acts within thirty (30) days of receipt of such notice. Executive must

4

 

--------------------------------------------------------------------------------

 

terminate employment within sixty (60) days following the expiration of such
cure period for the termination to be on account of Good Reason.

(c)Compensation Upon Termination.

(i)Death. Upon termination of this Agreement due to the Executive’s death, the
Company shall pay to the Executive’s estate the Executive’s Base Salary accrued
through the date of the Executive’s death. Upon payment to the Executive of the
foregoing amount, the Company shall have no further obligation or liability to
or for the benefit of the Executive under this Agreement, except as required by
applicable law or any Award Agreement.

(ii)Disability. Upon termination of this Agreement due to the Executive’s
Disability, the Company shall pay to the Executive the Executive’s Base Salary
and Benefits accrued through the date of the determination of the Executive’s
Disability. Upon payment to the Executive of the foregoing amount, the Company
shall have no further obligation or liability to or for the benefit of the
Executive under this Agreement, except as required by applicable law or any
Award Agreement.

(iii)For Cause. Upon termination of this Agreement for Cause, the Company shall
pay to the Executive the Executive’s Base Salary and Benefits accrued through
the date of the Executive’s termination. Upon payment to the Executive of the
foregoing amount, the Company shall have no further obligation or liability to
or for the benefit of the Executive under this Agreement, except as required by
applicable law.

(iv)Without Cause or Refusal to Accept Assignment. In the event the Company
terminates this Agreement without Cause or any successor of the Company refuses
to accept assignment of this Agreement, the Company shall pay to the Executive
one year of the Executive’s Base Salary in accordance with the Company’s payroll
practices in effect from time to time, provided, however, the Executive is not
in violation of the Restrictive Covenant Agreement. Upon payment to the
Executive of the foregoing amount, the Company shall have no further obligation
or liability to or for the benefit of the Executive under this Agreement, except
as required by applicable law or any Award Agreement.

(v)For Any Reason. In the event the Executive terminates this Agreement and his
employment with the Company for any reason during the Term, the Company shall
pay to the Executive the Executive’s Base Salary and Benefits through the date
of the expiration of the Executive Termination Period. Upon payment to the
Executive of the foregoing amount, the Company shall have no further obligation
or liability to or for the benefit of the Executive under this Agreement, except
as required by applicable law.

(vi)For Good Reason. If the Executive terminates this Agreement and his
employment for Good Reason, the Company shall pay to the Executive one year of
the Executive’s Base Salary in accordance with the Company’s payroll practices
in effect from time to time, provided, however, the Executive is not in
violation of the Restrictive Covenant Agreement. Upon payment to the Executive
of the foregoing amount, the Company shall have no further obligation or
liability to or for the benefit of the Executive under this Agreement, except as
required by applicable law or any Award Agreement.

7.Indemnification. Notwithstanding anything to the contrary herein, including,
without limitation, Section 6(c) of this Agreement, to the fullest extent
permitted by the law, the Company will indemnify, defend and hold Executive
harmless from and against any and all third-party claims, demands,
investigations, actions, suits, proceedings, awards and/or judgments, including
reasonable costs and attorneys’ fees, when and as incurred by Executive arising
out of or related to the operations, business, or affairs of or any act or
failure to act on behalf of the Company, any of its subsidiaries, directors or
shareholders, or any of their respective affiliates during the course of his
employment with the Company (even if the action or investigation is brought post
Executive’s termination) and/or in his capacity as an Executive of the Company,
except to the extent that any of the foregoing is determined by final,
nonappealable order of a court of competent jurisdiction to have been primarily
caused by the bad faith, gross negligence, willful or intentional misconduct,
knowing violation of law or criminal activity of such Executive.

5

 

--------------------------------------------------------------------------------

 

The Company shall obtain coverage for the Executive under an insurance policy
covering the Company’s directors and officers against claims set forth herein if
such coverage for Executive is possible at reasonable cost; provided, however,
that it is understood and agreed that the Company’s obligation to indemnify the
Executive as set forth in this Section 7 shall not be affected by the Company’s
ability or inability to obtain such insurance coverage. The Company’s
obligations under this Section 7 shall survive the termination or expiration of
this Agreement.  The indemnification provided in this Section 7 shall not be
deemed exclusive and shall be in addition to any other indemnification rights
and/or remedies to which the Executive might be entitled to under the law,
another agreement or otherwise.

8.Covenant Not to Compete. In recognition of the need of the Company to protect
its goodwill and legitimate business interests, Executive agrees that the terms
and conditions of the Restrictive Covenant Agreement, are hereby incorporated
into this Agreement. Notwithstanding the foregoing, Executive’s covenants in the
Restrictive Covenant Agreement are independent covenants and any claim by
Executive against the Company under this Agreement or otherwise shall not excuse
Executive’s obligations under the Restrictive Covenant Agreement. If Executive’s
employment with the Company expires or is terminated, this Agreement shall
continue in full force and effect to the extent necessary or appropriate to
enforce the Executive’s obligations and agreements under the Restrictive
Covenant Agreement.

9.Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:

If to Company:Red Violet, Inc.

2650 North Military Trail, Suite 300

Boca Raton, Florida 33431

If to Executive:Jeffrey Dell

8607 Wendy Lane East

West Palm Beach, FL 33411

 

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 9.

10.General Provisions.

(a)Amendments. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may only be altered or amended by mutual
written consent of the Company and the Executive.

(b)Applicable Law. This Agreement shall be governed in accordance with the laws
of the State of Florida regardless of the conflict of laws rules or statutes of
any jurisdiction.

(c)Successors and Assigns. This Agreement will be binding upon the Executive’s
heirs, executors, administrators or other legal representatives or assigns. This
Agreement will not be assignable by the Executive, but shall be assigned by the
Company in connection with the sale, lease, license, assignment, merger,
consolidation, share exchange, liquidation, transfer, conveyance or other
disposition (whether direct or indirect) of all or substantially all of its
business and/or assets in one or a series of related transactions (individually
and/or collectively, a “Fundamental Transaction”). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Employment Agreement. Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Employment Agreement referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the

6

 

--------------------------------------------------------------------------------

 

obligations of the Company under this Employment Agreement with the same effect
as if such Successor Entity had been named as the Company herein.

(d)No Waiver. The failure of any party to this Agreement to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.

(e)Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.

(f)Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

(g)Counterparts. This Agreement may be executed in one or more counterparts each
of which shall be deemed to be an original of this Agreement and all of which,
when taken together, shall be deemed to constitute one and the same agreement.

(h)Opportunity to Review. The Executive represents that the Executive has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.

(i)Compliance with Code Section 409A. This Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code Section 409A. For purposes of Code Section 409A, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Executive’s “termination” or “termination of
employment” shall mean the Executive’s “separation from service” as defined in
Code Section 409A from the Company and all entities with whom the Company would
be treated as a single employer for purposes of Code Section 409A.
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified Executive” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) with the Company, or, if earlier, the date of the Executive’s
death.  Any payments delayed pursuant to this Section shall be made in a lump
sum on the first day of the seventh (7th) month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the date of the Executive’s death. Nothing herein
shall be construed as a guarantee of any particular tax treatment to Executive
and the Company shall have no liability to the Executive with respect to any
penalties that might be imposed on the Executive by Code Section 409A for any
failure of this Agreement or otherwise.

(j)Attorneys’ Fees. In any action or proceeding (including any appeals) brought
to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees and costs.

7

 

--------------------------------------------------------------------------------

 





[Signature Page Follows]

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

RED VIOLET, INC.

 

 

By: /s/ Derek Dubner
Name: Derek Dubner
Title: CEO

 

 

 

EXECUTIVE

 

 

/s/ Jeffrey Dell
Jeffrey Dell


 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

1.

Effective Date: April 1, 2019

 

2.

Executive Name: Jeffrey Dell

 

3.

Position: Chief Information Officer

 

4.

Duties: As determined by the Board and/or Chief Executive Officer

 

5.

Location of Employment: Boca Raton, Florida

 

6.

Term: Commencing on the Effective Date and ending March 26, 2021 (the “Term
Expiration Date”); provided, that, upon the Term Expiration Date this Agreement
shall automatically renew for successive one (1) year terms, unless either party
provides written notice to the other no less than one hundred twenty (120) days
prior to the commencement of each such renewal term setting forth a desire to
terminate this Agreement.  Termination of this Agreement will not affect the
rights or obligations of the parties hereunder arising out of, or relating to,
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the termination of this Agreement and the
termination of the Executive’s employment with the Company.

 

7.

Base Salary: $250,000 per annum

 

 

 

 

 

1

 